Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2021 has been entered.
	Currently claim 22 is canceled and claims 1, 20-21, 23-24 are amended. Claims 1-2, 5-7, 11-18, 20-21, 23-24 are pending for examination.

Double Patenting
2	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5-7, 11-18, 20-21, 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,949, 901. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims of the instant application are covered in the limitations of claims of the US Patent ‘901. For example a comparison of claim one of the instant application and claims one of the patent 901 is given below:

Claim 1 of instant application:
A method of distributing regulated goods to a consumer, comprising: 
scanning, by a computer-based system comprising a vending device, a credential of the consumer to determine that the consumer is authorized to shop for the regulated goods;
 encrypting, by the computer-based system, the credential data using an encryption function to determine a code associated with the consumer; 
enabling, by the computer-based system, the vending device to receive a first input from the consumer in response to determining that the consumer is authorized to shop for the regulated goods, wherein the vending device comprises at least one of a keypad, a touch screen, and a scanner; 
receiving, by the vending device, the first input comprising a first item selected by the consumer from a plurality of regulated items, wherein the first input comprises at least one of a touch screen entry, a keypad input, a scanned code, or electronically transmitted data from a user interface; 
determining, by the computer-based system, that the first item complies with a first regulation associated with the regulated items in response to an attribute of the first item and an attribute of the consumer comprising a purchase history satisfying a rule associated with the first regulation, 
wherein the rule comprises a limit of a cumulative attribute of the regulated items distributed over a period, 
wherein the cumulative attribute comprises at least one of a cumulative weight, a cumulative amount of an active ingredient, and a cumulative amount. 

Claim 1 US Patent ‘901:

1.  A method of distributing regulated goods to a consumer, comprising:
permitting access to a secured location in response to a first agent verifying a consumer is authorized to shop for regulated goods; 
scanning, by a computer-based system comprising a vending device in the secured location, a credential of the consumer to identify credential data including a consumer attribute; 
 encrypting, by the computer-based system, the credential data using an encryption function to determine a hash code associated with the consumer;  
transmitting, by the computer-based system, the hash code associated with the consumer to the vending device;  
enabling, by the computer-based system, the vending device to receive a first input from the consumer in response to receiving the hash code, wherein the vending device comprises at least one of a keypad, a touch screen, and a scanner;  
receiving, by the vending device, the first input comprising a first item selected by the consumer, wherein the regulated goods comprise a plurality of regulated items and the plurality of regulated items comprises the first item, wherein the first input comprises at least one of a touch screen entry, a keypad input, a scanned code, or electronically transmitted data from a user interface;  
determining, by the computer-based system, that the first item complies with a first regulation associated with the regulated items in response to an attribute of the first item and an attribute of the consumer comprising a purchase history of the consumer satisfying a rule associated with the first regulation, wherein the rule comprises a limit of a cumulative attribute of the regulated items distributed over a period, wherein the cumulative attribute comprises at least one of a cumulative weight, a cumulative amount of an active ingredient, and a cumulative amount;  


receiving, by the computer-based system, a distribution authorization in response to a second input in an agent interface configured to run on a computing device in communication with the computer-based system;  and 
distributing, by the vending device, the first item to the consumer in response to receiving the distribution authorization. 
 

Note: On comparison of the two claims of the instant application and that of the US Patent ‘901 above, it is evident that although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 of the instant application are covered in the limitations of claims of the US Patent ‘901. 
The independent claims 16 and 17 of the US Patent ‘901 are similar to the limitations of claim 1 of the US Patent and the dependent claims 2-15 from claim 1 in the US Patent ‘901, although not identical but they cover the limitations of pending claims 1-2, 5-7, 11-18, 20-21, and 23-24 of the instant application.

    
Claim Rejections - 35 USC § 103
4	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-7, 11-18, 20-21, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffy et al. [US20020087413 A1], hereinafter Mahaffy in view of .Postrel [US 20190114685 A1] and in view of Hartman [US20160155127 A1], all these references cited in the Final rejection mailed 10/08/2020Non-Final Rejection mailed 08/04/2020, and further in view of Aung et al. [US Patent 9,641, 522], hereinafter Aung.
	
Regarding claim 1, Mahaffy teaches a method of distributing regulated goods to a consumer comprising:
a computer-based system comprising a vending device checking a consumer’s credential by scanning a driver’s license [using a driver’s license reader] to determine that the consumer is authorized to shop for the regulated goods and enabling, by the computer-based system, the vending device to receive a first input from the consumer in response to determining that the consumer is authorized to shop for the regulated goods, wherein the vending device comprises at least one of a keypad, a touch screen, and a scanner, receiving, by the vending device, the first input comprising a first item selected by the consumer from a plurality of regulated items, wherein the first input comprises at least one of a touch screen entry, a keypad input, a scanned code, or electronically transmitted data from a user interface  [see Mahaffy paras 0030---0046 and Figs 1-5. A buyer approaches a computer based vending machine 12, see Figs.1-2 vending machine coupled to computers, for buying regulated goods such as cigarettes of alcoholic drinks [see para 0046]. The buyer selects an item to purchase, if it is a regulated item he is asked to provide a proof for age which can include a driver’s license. The input can be made via a keypad [see para 0016, “These machines generally include a more sophisticated interface than a soft drink vending machine. They usually include a card reader, a video display for displaying text or a combination of text and graphics and a keypad for entering data. The keypad may be integrated into a touch-responsive display. The display is used to prompt the user for input which is entered via the keypad. The data obtained from the keypad as well as from the card reader is transmitted to a remote location where it is verified . ]. Mahaffy does not specifically disclose scanning a barcode to determine  that the consumer is authorized to shop for the regulated goods but teaches scanning a driver’s license [using a card reader] to determine  that the consumer is authorized to9 shop for the regulated goods. However, in the same field of endeavor, Postrel teaches scanning barcodes via a barcode reader to authorize a consumer, see para 0025, “Card reader 210 is provided for reading an identification card presented by the user. This may be any type of card reader as known in the art, such as a magnetic stripe reader, proximity sensor, RFID reader, bar code scanner, etc. The identification card is provided to each user of the system to enable him to gain access to the dispensing device 103 in a secure manner “.  Therefore, in view of the teachings of Postrel it would be obvious to an ordinary skilled in the art to have either of the prior art of using a card reader to scan a driver’s license [as disclosed in Mahaffy] or a scanning a bar code [as in Postrel] to determine a credential and authorize a consumer to shop for regulated goods such as alcohol, cigarettes, etc.
Mahaffy fails to disclose encrypting, y the computer-based system, the credential data using an encryption function to determine a code associated with the customer. Aung, in an analogous field of providing facilitating an access to a computing system services, teaches [see claim 1, “A computer-implemented method of facilitating access to one or more computing system services provided by a computing resource service provider, the method comprising: receiving, by one or more computing devices, a request for a user to access a managed directory service of the one or more computing system services provided by the computing resource service provider; receiving, by the one or more computing devices, user credentials of the user attempting to access the managed directory service; generating, in response to authentication of the user credentials, a first encrypted data bundle including at least a user identifier associated with the user credentials and a first data type comprising at least one of an authorization code, an access token, or a refresh token; … to facilitate access to the managed directory service of the one or more computing system services provided by the computing resource service provider. …..”. In view of the teachings of Aung of encrypting the user credentials with an authorization code associated with the user for granting access to a computer provider services, it would be obvious to an ordinary 
Mahaffy teaches determining, by the computer-based system, that the first item complies with a first regulation associated with the regulated items in response to an attribute of the first item [as already discussed above that the attribute related to required age is checked by scanning the driver’s license or a barcode in view of the combined teachings of Mahaffy and Postrel, but does not specifically disclose also considering a purchase history of the consumer satisfying a rule associated with the first regulation wherein the rule comprises a limit of a cumulative attribute of the regulated items distributed over a period wherein the cumulative attribute comprises at least one of a cumulative weight, a cumulative amount of an active ingredient, and a cumulative amount. In the same field of endeavor, Hartman teaches that the first item complies with a first regulation associated with the regulated items in response to the first item and a purchase history of the consumer satisfying a rule associated with the first regulation wherein the rule comprises a limit of a cumulative attribute of the regulated items distributed over a period wherein the cumulative attribute comprises at least one of a cumulative weight, a cumulative amount of an active ingredient, and a cumulative amount [see Hartman paragraphs 0007—0008, 0015, 0017, 0026—0027]. Hartman teaches authenticating a consumer for shopping regulated items like alcohol and marijuana, cigarettes [see para 0006] and in response to selection of a regulated item such as alcohol, the computer system of the vending machine determines that the selected first item alcohol complies with the first regulation such as the required age by driver’s license and the quantity already consumed and further the purchase history prior to authorizing the sale so that the combined quantity previously purchased and being purchased that is the combined quantity comply with the 

Regarding claim 2, the limitations, “The method of claim 1, comprising examining by an agent the credential associated with the consumer to determine that the consumer is authorized to shop for the regulated goods, and allowing the consumer to access the computer-based system in response to determining the consumer is authorized to shop for the regulated goods”, are already covered in the analysis of claim 1 wherein the driver’s license is provided as credentials.

Regarding claim 5, the limitations, “The method of claim 2, wherein the credential comprises at least one of an identification associated with the consumer and a license associated with the consumer”, are already covered in the analysis of claim 1.

Regarding claim 6, Mahaffy teaches that the method of claim 5, further comprising: scanning, by the agent, the credential to determine a consumer attribute associated with the consumer [see analysis for claim 1 wherein the a consumer’s attribute of age is verified based on an image of driver’s license/passport received via a reader device of the vending machine  According to the presently preferred embodiment of the invention, the operator's work station is provided access to an image library containing images of valid photo identifications, e.g., driver's licenses from various jurisdictions (e.g. the fifty states and the District of Columbia) and optionally international passports and/or other photo identifications. The operator selects an image of a sample valid photo identification from the same jurisdiction as the photo identification presented by the buyer. The operator compares the phot identification sample to the buyer's photo identification at 86b to determine whether the buyer's photo identification is genuine. For example, typeface and the placement of critical elements are examined. In addition, the operator is aided by a software calculated probability that the buyer's photo identification is valid at 86c; i.e., the software searches for features such as holograms, watermarks, the absence of added adhesives or cut lines, etc., which indicate validity or invalidity of the identification.. ] 

Regarding claim 7, the combined teachings of Mahaffy, Postrel Aung, Hartman teach that the method of claim 6, wherein the examining by the agent of the credential comprises determining that at least one of an age of the consumer and a residence of the consumer are in compliance with a second regulation associated with the regulated goods”, are covered in the analysis of claim 1, as both the attributes of age and residence address are provided in the driver’s license and that they are in compliance with a second regulation that is of the cumulative amount of purchases including the immediate purchase history of the alcohol complies with the restrictions

Regarding calim11, Mahaffy teaches that the method of claim 1, wherein the rule is associated with the first item and a second item [see para 0032 and 0046] wherein a first item could be alcoholic beverage and the second item cigarettes and both are regulated items.

Regarding claim 12, the limitations, “ The method of claim 11, wherein the rule is to at least one of a cumulative weight of the first item and the second item, a combination of first item 

Regarding claim 13, Mahaffy teaches that the method of claim 7, wherein the first regulation and the second regulation are dynamically determined based upon regulation data stored in a regulation data source [see para 0032—0039, wherein the determination of the proof of age, first regulation, and if the purchaser is sober, second regulation are determined dynamically via the use of computers connected to the computerized vending machine 12. .

Regarding claim 14, Mahaffy teaches  that the method of claim 13, wherein the regulation data source comprises regulations associated with at least one of a plurality of jurisdictions, a plurality of locations, a license type associated with the location of the vending device, and the regulated items [see para 0035, “According to the presently preferred embodiment of the invention, the operator's work station is provided access to an image library containing images of valid photo identifications, e.g., driver's licenses from various jurisdictions (e.g. the fifty states and the District of Columbia) and optionally international passports and/or other photo identifications. The operator selects an image of a sample valid photo identification from the same jurisdiction as the photo identification presented by the buyer. The operator compares the photo identification sample to the buyer's photo identification at 86b to determine whether the buyer's photo identification is genuine’];

Regarding claim 15, combined teachings of Mahaffy, Postrel, Aung and Hartman as applied to claims 1, 11-12, teach and render obvious the limitations that the method of claim 12, further comprising: determining that purchasing by the consumer the first item and the second item violates the rule [refer to Hartman teachings that the first item can be alcohol and the 

Regarding claim 16, Mahaffy teaches that the vending device is at least one of physically located and physically configured based on a second regulation [see Figs 1-9] 

Regarding claim 17, Mahaffy teaches that the method of claim 1, wherein the receiving the distribution authorization comprises receiving the distribution authorization by the vending device and sending a control signal to a mechanical distribution mechanism of the vending device [refer to analysis for claim 1 above and paragraph 0046 wherein on receiving authorization the purchased products including one or more items such as alcoholic beverage, cigarettes and unregulated items are  provided by the physically located and electronically-mechanically operated vending machine.



Regarding claim 20, its limitations are similar to the limitations of claim 1, therefore claim 20 is analyzed and rejected as being unpatentable over Mahaffy [see paras 0030—046 and Figs 1-9] except for the limitations “receiving, by the processor and from the vending device, a distribution review request; receiving, by the vending device and via the processor, a distribution authorization and distributing, by the vending device, the first item to the consumer associated with the code. Combined teachings of Mahaffy, Postrel, Aung and Hartman further teach transmitting, by the computer-based system, a distribution review request, receiving, by the computer-based system, a distribution authorization from a second in response to a second input in an agent interface configured to run on a computing device and in communication with the computer-based system, and distributing, by the vending device, the first item to the consumer associated with the code [see Mahaffy paras 0032—0039 and Figs 4-5. A number of human operators are working on the connected computers to the vending machine. Before distributing the purchased item after authorizing the purchase based on received and verified proof of age , wherein one of the  number of human operators [who could be same agent who authorized the purchase based on proof of age or another that is a second operator working on the computers connected to the vending machine] can further review the request for purchase for an alcoholic beverage to check if the purchaser is sober before authorizing the distribution of the alcoholic beverage. Only after the review for sobriety the purchased item is dispensed from the vending machine].  The fact that the consumer is the one who is associated with the code is already covered in the analysis of claim 1. 



Regarding claim 21, the combined teachings of Mahaffy, Postrel, Aung and Hartman teach and render all the limitations of claim 1, as analyzed above, including determining, by the computer-based system, that a residence of the consumer complies with a second regulation associated with the regulated items  [see para 0006, “ This is typically because the federal, state, and/or local statutes that regulate the sale of such products are prohibitively complicated or require confirming the identity of the prospective purchaser, making compliance by traditional vending machines difficult not impossible. Examples of such regulated products are alcohol and tobacco products including e-cigarettes, prescription drugs, medical and recreational marijuana, and other age restricted products such as fireworks, spray paints, lottery tickets, firearm ammunition, certain solvents, and particular DVD's and computer games.].

Regarding claims 23-24, their limitations are similar to the limitations of claims 1 and 21 and therefore are analyzed and rejected as being unpatentable over the combined teachings of Mahaffy, Postrel, Aung and Hartman.

Response to Arguments
4.1.	Rejection of claims 1-2, 5-7, 11-18, 21-22, and 20-24 under 35 USC 112 is now moot and with drawn in view of the current amendments to claims 1, 20-21 and 23-24.
4.2.	Double Patenting rejection: Applicant’s arguments, see page 8 are not persuasive, because similar amendments as made to independent claims 1, 20, and 23 in the instant Application were made to the independent claims of the parent Application 16231578 which is now US Patent 10949901. Therefore a Double patenting rejection is submitted above on the grounds of non-statutory double patenting in view of the claims of US patent 10949901.
4.3.	Rejection of claims under 35 USC 103: Applicant’s arguments with respect to rejection of currently amended claims 1, 20, and 23 have been considered but are moot 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756.  The examiner can normally be reached on Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH C GARG/            Primary Examiner, Art Unit 3625